Citation Nr: 0840540	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic pneumonia.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right hand 
knuckle disability.

4.  Entitlement to a compensable evaluation for low back 
strain.

5.  Entitlement to a compensable evaluation for abdominal 
scars of postoperative laparotomy and residuals of stab 
wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices in Chicago, 
Illinois.  In September 2008, the veteran testified before 
the undersigned Veterans Law Judge at the RO via 
videoconference.  A transcript of that hearing has been 
incorporated into the claims file.  

The issues of entitlement to service connection for chronic 
pneumonia as well as compensable evaluations for low back 
strain and abdominal scars of postoperative laparotomy and 
residuals of stab wound are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.

During the course of this appeal the veteran filed addition 
claims to include increased ratings for service-connected 
multiple sclerosis, left eye corneal scar, and scar from 
removal of cysts on his buttocks.  He also filed claims for a 
total rating due to service-connected disability based on 
individual unemployability, as well as a number of 
disabilities claimed to be secondary to his service-connected 
multiple sclerosis.  As these claims are presently pending 
before the RO, they are not subject to appellate review at 
this time.  


FINDINGS OF FACT

1.  The veteran does not have a right hand knuckle disability 
attributable to service.

2.  The veteran does not have a right wrist disability 
attributable to service.


CONCLUSIONS OF LAW

1.  A right hand knuckle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding claims for service connection 
for a right wrist disability and right hand knuckle 
disability, the appellant was provided with initial notice of 
the VCAA in July 2003 and November 2003, respectively, which 
was prior to the March 2004 rating decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.

The July 2003 and November 2003 letters noted above informed 
the veteran of what was necessary to substantiate his claims 
for service connection for a right wrist disability and right 
hand knuckle disability, what information and evidence he 
must submit, and what information and evidence will be 
obtained by VA.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The veteran was advised of the degree of disability 
and effective date elements in a letter dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate these service connection 
claims, including obtaining VA medical records identified by 
the appellant and affording him VA examinations.  The 
appellant was additionally provided with the opportunity to 
attend a hearing before the Board, which he attended in 
September 2008 via videoconference.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to his service connection claims for a right wrist 
disability and right hand knuckle disability and that 
adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal with respect to these issues is now ready 
to be considered on the merits.

II.  Facts

The veteran's service treatment records show that he was 
treated for a right hand injury in October 1975 after getting 
into a fight.  Findings revealed teeth marks to the second, 
third and fourth proximal interphalangeal (pip) joints of the 
veteran's right hand with swelling and pain.  An x-ray of the 
right hand was normal.  The veteran was diagnosed as having 
probable early cellulitis.  Penicillin and hot soaks were 
prescribed.  

The veteran's April 1976 separation examination report shows 
a normal clinical evaluation of the veteran's upper 
extremities.

In February 1977, the veteran underwent a special orthopedic 
VA examination for disabilities unrelated to his claimed 
right wrist and right hand knuckle disabilities.

Private medical records from Advocate Health Center show that 
the veteran was seen in November 1996 and was status post 
right "LT" tear in 1995.  He was noted to have originally 
injured it at work.  He was further noted to be in an arm 
cast for four weeks and ready for surgery scheduled in 
December.  Findings revealed marked tenderness to palpation 
at the ulnar aspect of the wrist.  The noted surgery was for 
arthroscopy and possible "LT" fusion and "ICBG".  

Advocate Health Center records in 1998 note that the veteran 
was status post right wrist fusion in January 1998 with 
continuing pain and numbness.  A January 2001 record reflects 
the veteran's complaint of bilateral wrist and left hand pain 
and notes that he sustained an injury at work.  According to 
a July 2001 record, the veteran complained of severe right 
wrist pain that began one week earlier.  X-rays were noted as 
showing a solid fusion.  The veteran was treated 
symptomatically with a thumb spica cast.  A subsequent record 
in July 2001 shows that the veteran's cast was removed and he 
had continued complaints of right wrist pain.  An August 2001 
record similarly shows that the veteran was seen for 
continuing complaints of right wrist pain with no improvement 
with a splint and medication.  The examiner felt that it was 
unlikely that removing the plate and screws in the veteran's 
wrist would remove his symptoms, but that it was something to 
consider.  

In March 2003, the veteran filed claims of service connection 
for disabilities that included right hand knuckle and wrist 
disabilities.  

During an August 2003 VA general examination, the veteran 
reported to the examiner that he worked as a janitor in 
public schools lifting heavy weights and as a result he 
developed ulnar nerve impingement or cubital tunnel syndrome.  
He said he underwent right arm surgery to relieve the 
impinged nerve on the right elbow.  He also reported that in 
1996 he hurt his right wrist from lifting which loosened and 
tore his ligament causing his wrist to become unstable.  He 
went on to report that screws and a plate were put in his 
bone to stabilize the ligament, but these did not work so the 
right wrist joint was fused.  He said he had not worked for 
three years because of his wrist and back problems.  The 
examiner diagnosed the veteran as having fusion of the right 
wrist in the past, with x-ray findings of previous fusion of 
the radial carpal joint, intercarpal joints.  

The veteran reported to another VA examiner in December 2003 
that he injured his knuckles in a fight in 1974 resulting in 
bruised and bleeding knuckles.  He said he went to sick call 
the day after the incident and was seen by a doctor who 
cleaned the abrasions on his hands with antiseptic and 
bandaged them with gauze.  The veteran went on to report that 
he felt that he "busted" his knuckles, the 
metacarpophalangeal joints and the proximal interphalangeal 
joints of both hands.  He complained that cold weather makes 
his knuckles ache and stiff.  He denied any limitation of 
motion associated with his knuckles.  He was diagnosed as 
having injury to knuckles right hand and left hand.  X-rays 
were noted as showing previous fusion of the radial carpal 
joint, intercarpal joints, and apparently the metacarpal-
carpal joints two through five.  Also noted was a tiny 
metallic density in the projection of the radial carpal area 
of the wrist.  There were three old pin tracks noted in the 
distal radius.  

In a notice of disagreement dated in April 2004, the veteran 
reported that he injured his right wrist and hand in 1975 
when someone dropped a box of ammunition on it.  He said he 
was examined by a physician at a base hospital and had no 
broken bones, but sustained severe bruising.  He reported 
continuing wrist pain.  He further reported being physically 
attacked by five servicemen one night at which time he 
injured his knuckles.  He said he was examined the next day 
and that both knuckles were swollen and painful.  He reported 
residual pain and stiffness in his knuckles on both hands.  

In October 2005, M. Gonzalez, M.D., submitted a "To Whom It 
May Concern" letter noting that the veteran was status post 
bilateral cubital tunnel releases and right wrist fusion that 
was well healed.  He also noted that the veteran had 4/5 grip 
strength bilaterally and some difficulty with coordination in 
both hands and attributed all of the veteran's multi-
neurological deficits and problems to his multiple sclerosis. 

On file is a January 2005 VA neurology note that reports that 
the veteran worked for a janitorial service from 1976 to 2000 
during which time he experienced several work-related 
injuries including bilateral ulnar neuropathies requiring 
transposition.  His medical history included bilateral ulnar 
nerve transpositions and tendon repair dorsum, right hand.  

The veteran testified at a Board hearing in September 2008 
that he got jumped by six guys in service and that the next 
morning all of his knuckles were "busted".  He said he then 
sought medical treatment and his hands were wrapped.  He went 
on to state that he experiences continuing achiness in his 
knuckles especially when it rains, as well as limitation of 
motion and a weak grasp.  The veteran further reported that 
he injured his right wrist on two occasions in service, once 
while lifting ammunition and once while changing the tires of 
a truck.  He said he sought medical attention both times and 
denied that he broke his wrist.  He reported experiencing 
pain and swelling in his right wrist since service and was 
noted to be wearing a wrist splint at the time of the 
hearing.  

II.  Analysis

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
law further provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

Right Hand Knuckle Disability

As the facts above show, the veteran was treated on one 
occasion in service for right hand complaints.  An October 
1975 service treatment record shows that the veteran was 
treated for pain and swelling in his right hand after being 
in a fight.  Teeth marks were noted on the veteran's right 
second, third and fourth PIP joints.  X-rays were normal.  
The veteran was treated with penicillin and hot soaks.    

The veteran asserts that he "busted" his knuckles in 
service.  However, there is no medical evidence showing that 
he fractured his right knuckles.  As noted above, an x-ray 
taken of the veteran's right hand in service in October 1975 
was normal.  Moreover, there is no showing of a resulting 
chronic right hand knuckle condition during service.  
38 C.F.R. § 3.303(b).  The veteran was only seen on that one 
occasion in service in October 1975 for right hand 
complaints, diagnosed as probable early cellulitis, and he 
demonstrated a normal clinical evaluation of his upper 
extremities at his discharge examination in April 1976.  

As far as a showing of continuity of symptomatology after 
service, postservice medical records are devoid of treatment 
or a diagnosis related to the veteran's right hand knuckles.  
38 C.F.R. § 3.303(b).  In fact, the only relevant postservice 
medical evidence with respect to the veteran's right hand 
knuckles is a December 2003 VA examination report reflecting 
a diagnosis of injury to the knuckles of his right and left 
hands.  There is no indication from this report of a current 
diagnosis related to the veteran's right hand knuckles.  The 
diagnosis of injury to knuckles of his hands was based only 
on the history provided by the veteran.

The Board has considered the veteran's assertions of residual 
right hand pain, swelling and limitation of motion since 
injuring this hand in service in October 1975; however, the 
Board must also emphasize that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, the record lacks the requisite medical evidence 
showing a chronic condition during service or a showing of 
continuity of symptomatology after service.  It also fails to 
establish a present right hand knuckle disability related to 
service.  See 38 C.F.R. § 3.303(d); Hickson, supra.

The veteran's assertions alone regarding having a present 
right hand knuckle disability related to service, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  This is because the veteran is a layman and 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Under these circumstances, the veteran's claim for service 
connection for a right hand knuckle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).

Right Wrist Disability

The veteran testified in September 2008 that he injured his 
right wrist on two occasions in service, once while lifting 
ammunition and once while changing the tires of his truck.  
He also said he sought medical attention on both occasions.  
However, the veteran's service treatment records do not show 
an injury or complaints related to his right wrist.  The only 
treatment to his right upper extremity is the October 1975 
treatment records referred to above diagnosing the veteran as 
having probable early cellulitis.  He was shown to have a 
normal clinical evaluation of his upper extremities at his 
separation examination in April 1976.  

The first indication of wrist problems in the medical records 
is not until many years after service, in 1996.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
such a long interval between service and the initial known 
treatment for a disease is, of itself, a factor against a 
finding that the disease is service- connected).  In this 
regard, private medical records from Advocate Health Center 
show that the veteran was seen in November 1996 for his right 
wrist and was noted to be status post right "LT" tear in 
1995.  He was also noted to have originally injured his wrist 
at work.  Subsequent records from Advocate Health Center note 
that the veteran was status post right wrist fusion in 
January 1998 with continuing pain and numbness.  A January 
2001 record reflects the veteran's complaint of bilateral 
wrist and left hand pain and notes that he sustained an 
injury at work.  

Not only is the record devoid of medical evidence of an 
inservice right wrist injury or of right wrist problems for 
nearly two decades after service, there is also no medical 
evidence relating the veteran's postservice wrist problems to 
service.  Instead, there is an August 2003 VA examination 
report containing the veteran's report that he hurt his right 
wrist in 1996 from lifting and as a result screws and plates 
were inserted which did not work out very well resulting in a 
right wrist joint fusion.  Neither the veteran nor the 
examiner related the veteran's right wrist condition, 
diagnosed as fusion of the right wrist in the past with x-
rays showing previous fusion of the radial carpal joint, 
intercarpal joints, to service.  Indeed, the veteran's report 
at this examination of hurting his wrist in 1996 while 
lifting is fairly consistent with the veteran's medical 
history as noted in private medical records from Advocate 
Health Center from 1996 to 2001.

In view of the lack of evidence showing a right wrist injury 
or treatment in service or arthritis within one year of 
service separation, the lack of evidence showing continuity 
of right wrist symptomatology since service, or a medical 
opinion relating the veteran's present right wrist disability 
to service, the Board finds that the veteran's claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of VA's longstanding benefit-of-
the-doubt doctrine.  However, the competent medical evidence 
of record does not place the claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b).


ORDER

The veteran's claim of entitlement to service connection for 
a right hand knuckle disability is denied.

The veteran's claim of entitlement to service connection for 
a right wrist disability is denied.


REMAND

During a Board hearing in September 2008, the veteran 
testified that he has had pneumonia every year since service 
and was recently hospitalized for this condition at a VA 
facility in the fall of 2007.  Notably, the VA outpatient 
records presently on file do not include treatment rendered 
in 2007.  Consequently, VA must make an attempt to obtain 
these identified, relevant records.  38 U.S.C.A. § 5103A(c).  
In addition, despite the veteran's testimony of having 
recurring pneumonia every year since service, the private and 
VA treatment records presently on file do not show 
postservice treatment or diagnoses of pneumonia.  Therefore, 
the veteran should be given the opportunity to provide any 
additional information and/or medical records relevant to 
this claimed disability.  See 38 U.S.C.A. § 5103A(b).

Regarding the claims for compensable evaluations for the 
veteran's service-connected low back and abdominal scar 
disabilities, the veteran has not been afforded adequate VA 
examinations with respect to these claims.  The RO relied on 
findings from a VA general examination in August 2003 to 
evaluate the veteran's abdominal scar disability.  However, 
this examination report merely notes that the veteran had 
scars of the abdomen from stab wound and laparotomy.  It does 
not provide additional findings relative to these scars.  
With respect to the veteran's low back strain, the RO relied 
on a March 2006 VA cervical spine examination report.  
Unfortunately, this examination report is devoid of pertinent 
findings regarding the low back, to include range of motion 
findings of the lumbosacral spine.  Consequently, these 
examination reports are considered inadequate to properly 
evaluate the veteran's service-connected low back strain and 
abdominal scar disabilities under VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.1.  Accordingly, the veteran 
must be afforded new examinations.  See 38 U.S.C.A. 
§ 5103A(d).  

Lastly, in light of the necessity of this remand, the veteran 
should be given the opportunity to provide any additional 
information and/or medical records relevant to these 
increased rating claims.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated him for pneumonia 
and his low back and abdominal scar 
disabilities since service.  Copies of 
medical records from all identified 
providers should be obtained and 
incorporated into the claims file, if not 
presently on file.  If attempts to obtain 
these records are not successful, the 
veteran should be informed of this and it 
should be documented in the claims file.

2.  VA should obtain medical records from 
the Jesse Brown VA Medical Center from 
January 2007 to present.  If attempts to 
obtain these records are not successful, 
the veteran should be informed of this and 
it should be documented in the claims 
file.

3.  Schedule the veteran for a VA 
examination to determine the present 
severity of his service-connected low back 
strain.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in conjunction 
with the examination and the examination 
report should reflect that the claims 
folder was reviewed.  Examination findings 
should conform to pertinent rating 
criteria, to specifically include range of 
motion findings of the lumbosacral spine.  

4.  Schedule the veteran for a VA 
examination to determine the present 
severity of his service-connected 
abdominal scars of postoperative 
laparotomy and residuals of stab wound.  
The claims folder should be made available 
to the examiner for review of pertinent 
documents therein in conjunction with the 
examination and the examination report 
should reflect that the claims folder was 
reviewed.  Examination findings should 
conform to pertinent rating criteria, to 
include whether each scar is superficial, 
unstable, painful on examination or causes 
limitation or function of the part 
affected.    

5.  The RO should then review the claims 
file, to include all evidence submitted 
and obtained since the last supplemental 
statement of the case, and determine if 
the claims on appeal can be granted.  If 
not, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


